Dosteb,, C. J;
(dissenting) : The views hereinbefore expressed upon the subject of joinder of defendants are those of my associates, not my own. I dissent from them. Ordinarily a mere question of practice is not of sufficient consequence to justify an expression of disagreement with the controlling view. Ordinarily there cannot be much concern how such questions are settled. The chief concern is to have them settled ; but I. think I can foresee, as a result of the rule declared in this case, a confusion of procedure no less harmful in its consequences than those which would follow an erroneous decision upon a matter of substantive legal right. Besides, the error of the ruling made is so obvious that I feel it due to myself to disavow any part in its commission. The bare statement of the rule under consideration shows the mistaken application made of it. That rule is that joint tort-feasors may be united as defendants in an action. “ Joint” is defined as “ united ; combined; done by, or between two or more unitedly; shared by or between two or more.” (Kinney’s Law Dict.) “Combined; united, done by or against, or shared between two or more persons in union.” (Abbott’s Law Diet.) “Joint trespassers ” are defined as “ persons who unite in the. commission of a trespass.” (Abbott’s Law Dict.)
Tested by the above definitions, there was no relationship between the defendants in respect to the production of the injuries sustained by the plaintiff justifying their joinder. They jointly perpetrated no act of negligence. They jointly omitted no duty of *162diligence resting jointly upon them. Each one omitted an act of 'diligence resting upon it and it alone. The city omitted to discharge its duty to keep its streets free from dangerous materials or obstructions ; the light company omitted to discharge its duty to keep its dangerous conducting wires out of the way; but the neglect of these duties, or this duty, was several, not joint, because the duty sprang from different sources. In the case of the city this duty grew out of the obligations assumed under the franchise to be a municipal corporation; in the case of the company it grew out of the obligation resting upon all persons so to use their own property as not to injure others. The duty in question had not been imposed upon the parties jointly either by statute or by common law. The agencies for its discharge were not under the joint control of the two parties. The city was not in partnership with the company in the business of lighting the streets, nor the company in partnership with the city in the business of municipal government. There was not, therefore, between them any community of mental design, any joinder of physical action, or any concurring lapse of mutual obligation.
Nor can the joinder be permitted upon the ground that the light company was the ¿gent of the city, performing for it the work of lighting its streets. The rule is well established that the master cannot be joined with the servant, nor the principal with the agent, in suits for injuries growing out of the negligence of the servant or agent, unless the wrongful act or omission was by the command of the master or principal, or was thereafter ratified by him. The case of Parsons v. Winchell and others, 5 Cush. 592, is full to this point, and, indeed, I do not know of an opposing decision.
*163Upon the general question of the joinder of'defendants in actions of tort, the authorities are uniform to-the effect that, in order to justify their union, there must be some community among them in the wrong-, doing for which they are sued; the injury must be in a proper sense their joint work. (Pomeroy, Rem., § 308; Bliss, Code Pl. § 83.) The case of Trow-bridge v. Forepaugh et al., 14 Minn. 133, is directly in point. In that case an abutting lot-owner in a city dug and left open a dangerous hole in the street, into which a pedestrian fell. Suit for the resulting injury was brought against the lot-owrner and the city jointly — against the former in respect of his negligent act, and against the latter in respect of its obligation to care for its streets. The court held that a joint action could not be maintained because, as remarked, “the liability of the city depends on a state of facts not affecting its codefendant, and the converse. Neither is, in fact nor in law, chargeable with nor liable for the matter set up as a cause of action against the other. They did not jointly conduce to the injury.”
The most forcible reason for the rule of joinder stated in -the majority opinion is that, on account: of the lapse of time between the breaking down of the-wire and the injury to plaintiff, each of the defendants became chargeable with knowledge of the other’s, failure to repair the break or otherwise remove the: danger, and thereby so concurred in, or, as it were,, so adopted, the other’s negligence as to assume with it, a joint liability. I take it, however, that unless there was a joinder of mutual obligation in the first instance none could thereafter arise out of mere knowledge upon the part of each defendant of the other’s delinquency. Knowledge by a person that a duty resting separately upon another has not been performed by *164him cannot make the first-mentioned person liable with the other because the same duty likewise separately rests upon him. Joint liability in such cases ■must rest upon mutual obligation and not upon knowledge by each of the other's dereliction of duty.